Case 0:20-cv-61390-UU Document 1 Entered on FLSD Docket 07/10/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.:

 DANA WILLIAMS-KISTO,

                Plaintiff,
 v.

 THE DENTAL LAW FIRM, PA
 D/B/A SHOCHET LAW GROUP,
 RANDALL SHOCHET,

             Defendants.
 __________________________________/

                                          COMPLAINT
                                      {Jury Trial Demanded}

        Plaintiff, DANA WILLIAMS-KISTO, brings this action against Defendants, THE

 DENTAL LAW FIRM, PA D/B/A SHOCHET LAW GROUP and RANDALL SHOCHET,

 pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

 1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

 2.     At all times material hereto, Plaintiff DANA WILLIAMS-KISTO was a resident of the

 State of Florida and an “employee” of Defendants as defined by the FLSA.

 3.     At all times material hereto, Plaintiff engaged in interstate commerce on a regular and

 recurring basis within the meaning of the FLSA including but not limited to interstate

 communication via telephone and email with clients, witnesses, attorneys, insurance companies,

 and vendors located in California, Georgia, New York, and New Jersey.

 4.     Defendants regularly engaged in business and with clients in Broward County, Florida.

 5.     At all times material hereto, Defendant, THE DENTAL LAW FIRM, PA D/B/A SHOCHET

 LAW GROUP, was a Florida corporation with its principal place of business in South Florida,
Case 0:20-cv-61390-UU Document 1 Entered on FLSD Docket 07/10/2020 Page 2 of 3



 engaged in commerce in the field of consumer debt management, at all times material hereto was

 the “employer” of Plaintiff as that term is defined under statutes referenced herein, engaged along

 with its employees in interstate commerce, and has annual gross sales and/or business volume of

 $500,000 or more.

 6.     Upon information and belief, Defendant, RANDALL SHOCHET, is a resident of Gilchrist

 County, Florida and was, and now is, a manager of Defendant, THE DENTAL LAW FIRM, PA

 D/B/A SHOCHET LAW GROUP, controlled Plaintiff’s duties, hours worked, and compensation,

 and managed the day-to-day operations of THE DENTAL LAW FIRM, PA D/B/A SHOCHET

 LAW GROUP. Accordingly, RANDALL SHOCHET was and is an “employer” of the Plaintiff

 within the meaning of 29 U.S.C. §203(d).

 7.      Two or more of Defendants’ employees handled tools, supplies, and equipment

 manfuactured outside Florida in furthernace of their business including but not limited to phones,

 computers, computer monitors, computer keyboards, computer mice, pens, and paper.

 8.     Plaintiff DANA WILLIAMS-KISTO worked for Defendants as a paralegal.

 9.     Defendants failed to pay Plaintiff’s full and proper overtime wages of 1.5 times Plaintiff’s

 regular hourly rate for hours worked over 40 each week.

 10.    Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

 change as Plaintiff engages in the discovery process.

 11.    Defendants have knowingly and willfully refused to pay Plaintiff’s legally-entitled wages.

 12.    Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

 waived or abandoned.

 13.    Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

 services provided.
Case 0:20-cv-61390-UU Document 1 Entered on FLSD Docket 07/10/2020 Page 3 of 3



                                     COUNT I
                 VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                ALL DEFENDANTS

 14.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-13 above as if

 set forth herein in full.

 15.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

 that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

 liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 16.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

 and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

         WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

 costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                               Respectfully submitted,

                                               Koz Law, P.A.
                                               320 S.E. 9th Street
                                               Fort Lauderdale, Florida 33316
                                               Phone: (786) 924-9929
                                               Fax: (786) 358-6071
                                               Email: ekoz@kozlawfirm.com




                                               Elliot Kozolchyk, Esq.
                                               Bar No.: 74791
